DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3, 5, 6, 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Boyer US 2015/0321422 (hereinafter Boyer) in view of Dave US 2016/0098825 (hereinafter Dave).

Regarding claim 1, Boyer teaches: a method of providing a dataset for additive manufacturing comprising:
st sensor is a first type of data),
evaluating of a structural quality of the layer by means of the first type of data ([0022] - - the1st property data is aggregated and used to identify the low intensity spots within components, possibly creating pockets, this is evaluating),
superimposing a second type of data, to the first type of data, wherein the second type of data is suitable to support a validation of the structural quality of an as-manufactured component (Fig. 2, [0022] - - overlap the 1st, 2nd and 3rd property data).

But Boyer does not explicitly teach: 
modifying the first type of data in that fractions of the data representing an insufficient structural quality of the layer are deleted from the first type of data, wherein an algorithm captures regions of unsolidified or erroneously solidified powder in a powder bed in each layer for the component, 

However, Dave teaches:
modifying the first type of data in that fractions of the data representing an insufficient structural quality of the layer are deleted from the first type of data, wherein an algorithm captures regions of unsolidified or erroneously solidified powder in a powder bed in each layer for the component (Fig.5, Fig. 20, Fig. 21, [0075] - - extracting geometric features, the as-built shape is extracted from the image of the whole powder 

Boyer and Dave are analogous art because they are from the same field of endeavor.  They all relate to 3D printing system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Boyer, and incorporating extracting geometric features of built part, as taught by Dave.  

One of ordinary skill in the art would have been motivated to do this modification in order to non-destructively verifying the quality of a part, as suggested by Dave ([0002]).

Regarding claim 2, the combination of Boyer and Dave teaches all the limitations of the base claims as outlined above. 

Boyer further teaches: the first type of data comprises optical or image data, microscopical data, CAD-data, such as geometrical information, CAM-data and/or numerical control data of or for the layer ([0021] - - data collected by high speed camera is image data).

Regarding claim 3, the combination of Boyer and Dave teaches all the limitations of the base claims as outlined above. 

Boyer further teaches: the second and/or a further type of data comprises temperature, pressure or gas flow information ([0023] - - pressure differentials of a gas flow), or information about beam properties ([0021] - - intensity of heat source is beam property) or about a melt pool ([0021] - - thermal camera captures thermal data that indicates a size and shape of melt pool 32) or powder bed, collected or read out from a manufacturing device or a further sensor devices of or for the layer. 

Regarding claim 5, the combination of Boyer and Dave teaches all the limitations of the base claims as outlined above. 

Boyer further teaches: the dataset is a visual and/or a tomographical 3D-data set of the as- manufactured component ([0022] - - physical three-dimensional geometry from the 2nd physical property data forms an outline of model of component, this is a visual data set of the component).

Regarding claim 6, the combination of Boyer and Dave teaches all the limitations of the base claims as outlined above. 

Boyer further teaches: a coloured, textured or otherwise graphically enhanced 3D representation of the dataset is generated (Fig. 2 is a graphically enhanced 3D representation of the dataset)

Regarding claim 8, the combination of Boyer and Dave teaches all the limitations of the base claims as outlined above. 

Boyer further teaches: validating of the structural quality of the as-manufactured component based on the dataset ([0026] - - determine a potential failure mode is validating).

Regarding claim 9, the combination of Boyer and Dave teaches all the limitations of the base claims as outlined above. 

Boyer further teaches: additively manufacturing of the component ([0016] - - additive manufacturing a component).

Regarding claim 10, the combination of Boyer and Dave teaches all the limitations of the base claims as outlined above. 

Boyer further teaches: validating of the structural quality of the as-manufactured component based on the dataset ([0026] - - determine a potential failure mode is validating).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Boyer US 2015/0321422 (hereinafter Boyer) in view of Dave et al. US 2016/0098825 (hereinafter Dave) and further in view of Roehrig et al. US 2002/0097902 (hereinafter Roehrig).

Regarding claim 4, the combination of Boyer and Dave teaches all the limitations of the base claims as outlined above. 

Dave further teaches: the second type of data and a third type of data are collected and superimposed with the first type of data (Fig. 2, [0022] - - overlap the 1st, 2nd and 3rd property data), validate the structural quality of an as-manufactured layer of the component ([0022] - - indicating the size of potential voids or cracks within component is validating structural quality)

But the combination of Boyer and Dave does not explicitly teach: the second type of data and/or the third type of data can be toggled on and off in a data processing device.

However, Roehrig teaches: a second type of data and/or a third type of data can be toggled on and off in a data processing device ([0058] - - the gray scale image and the annotation map can be superimposed on each other; [0062] - - by operating toggle switch, the user can turn on and off the annotation map).

Boyer, Dave and Roehrig are analogous art because they are from the same field of endeavor.  They all relate to image processing.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by the combination of Boyer and Dave, and incorporating toggle on/off a superimposed image, as taught by Roehrig.  

One of ordinary skill in the art would have been motivated to do this modification in order to help the user view and analysis the images, as suggested by Roehrig ([0062]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Boyer US 2015/0321422 (hereinafter Boyer) in view of Dave et al. US 2016/0098825 (hereinafter Dave) and further in view of Perez et al. US 2015/0045928 (hereinafter Perez).

Regarding claim 7, the combination of Boyer and Dave teaches all the limitations of the base claims as outlined above. 

Dave further teaches: the different and/or superimposed types of data are subjected to correlation algorithms, and/or with the aid of mathematical models (Fig. 2, [0052], [0053] - - the extracted features are correlated to microstructural features and geometrical properties).

But the combination of Boyer and Dave does not explicitly teach: correlated information is in turn put into machine learning algorithms.

However, Perez teaches: correlated information is in turn put into machine learning algorithms ([0007] - - evaluate the object after manufacturing to provide feedback to the machine learning algorithms so that the predictions improve over time; [0028] - - machine learning algorithm determines the correlation between each input and each failure mode).

Boyer, Dave and Perez are analogous art because they are from the same field of endeavor.  They all relate to 3D printing system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by the combination of Boyer and Dave, and incorporating machine learning, as taught by Perez.  

One of ordinary skill in the art would have been motivated to do this modification in order to providing tolerance control without requiring operator input, as suggested by Perez ([0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUHUI R PAN/Primary Examiner, Art Unit 2116